DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 12/23/2022 (hereafter the “12/23 Reply”) has been entered, and Claim 8 has been canceled.   
Claims 1-5 and 9-25 are pending with Claims 19-25 withdrawn from consideration in light of the Restriction Requirement of record.  

Bona Fide Amendment
The 12/23 Reply includes Applicant’s response to the nonstatutory double patenting rejections of record as follows:

    PNG
    media_image1.png
    66
    537
    media_image1.png
    Greyscale


This request is not the filing of a terminal disclaimer, or filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s request is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Information Disclosure Statement
The lined through reference in the IDS filed 12/23/2021 is a duplicate of Fu et al. as cited below.  

Claim Objections – Withdrawn
In light of amendment to Claim 1, the previous objection to part (e2) thereof because of an informality has been withdrawn.  

Claim Interpretation
As previously indicated, Claim 1, step (e), lines 15-24, is interpreted as presenting two amplification reactions identified as parts “(e1)” and “(e2)” which may be performed sequentially (including in reverse order) or simultaneously, because that understanding is consistent with the broadest reasonable interpretation of the use of “and” in the claim to connect parts “(e1)” and “(e2)”.  Moreover, the different primers presented in each of “(e1)” and “(e2)” can be used in different combinations to produce multiple amplicons when “(e1)” and “(e2)” are performed simultaneously.  Therefore, step (e) is also interpreted as presenting more than two sets of conditions (with at least different primer combinations in each set) for use in step (e).  
Moreover, part “(e2)” recites the feature of “primers capable of hybridizing to two or more of the plurality of nucleic acid targets” where the term “plurality of nucleic targets” is that first presented in step (a) of Claim 1 as distinct from “a first universal sequence and a barcode sequence” and also distinct from the “plurality of first strand barcoded polynucleotides” generated in step (b), the “plurality of second strand barcoded polynucleotides” synthesized in step (c), and the “adaptor” and “second universal sequence” in step (d).  Therefore, the quoted feature is accorded broadest reasonable interpretation as directed to primers that are only “capable of hybridizing to” sequences in two or more of “the plurality of nucleic acid targets” to the exclusion of other sequences, such as sequences present in the distinct elements present in steps (b) through (d) as described above 

Each of lines 16 and 20 in Claim 1 recites “primers capable of hybridizing” where the broadest reasonable interpretation of the quoted term is that there exist at least one set of conditions (i.e. of temperature, ionic strength, extent of basepair complementarity, etc) in which the “primers” will hybridize to the subject matter following the term.  This broad interpretation includes consideration of the instant specification, which provides no express definition for the term “capable of hybridizing” and uses the term in a manner consistent with this interpretation.  

Claim 3 recites the feature of “adding sequences of binding sites of sequencing primers and/or sequencing adaptors, complementary sequences thereof, and/or portions thereof” (emphasis added), where “portions thereof” is interpreted as directed to any “portion” of “sequences of binding sites of sequencing primers and/or sequencing adaptors, complementary sequences thereof”.  The broadest reasonable interpretation of this is that the “portion” can be one or more nucleotides of “sequences of binding sites of sequencing primers and/or sequencing adaptors, complementary sequences thereof”.  This is consistent with the instant disclosure, which provides no express definition and no contrary description.  
Similarly, Claim 5 recites the same feature and has been interpreted in the same way.  

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained
In light of amendment to Claim 1, the previous rejection of Claims 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 102 – Withdrawn and Maintained and New
In light of its cancellation, the previous rejection of Claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (US 2016/0312276 A1) has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (US 2016/0312276 A1; cited in IDS filed 7/16/2020 as previously cited).  This rejection is directed to the “nucleic acid target” of Claim 1 being an mRNA molecule.  
This rejection has been previously presented with respect to Claims 1-3, 8-10, 12, 14 and 16.  This rejection has also be revised in light of amendments to the claims. 
In the interest of clarity of the record, Claim 1 is interpreted as presenting five active steps (a) through (e), where step (e) includes parts (e1) and (e2).
Fu et al. teach a method for preparing a library of cDNA molecules, which is “a plurality of nucleic acid targets” of step (a) of Claim 1 (see e.g. FIG. 3 and pgs 23-25, ¶0176 to ¶0189; FIG 5; and pg 26, ¶0198), by:
hybridizing a polyadenylated mRNA with an oligo dT primer sequence attached to a “stochastic barcode 310”, with the complement of a first universal sequence (“U1”), which primer can be extended (see e.g. FIG 3, first sheet), which corresponds to step (a) in Claim 1 because the “stochastic barcode 310” corresponds to “plurality of oligonucleotides” in step (a), the complement of “U1” corresponds to the “first universal sequence” in step (a), and the stochastic barcode (see e.g. ¶¶0073-0074 of Fu et al.) corresponds to “barcode sequence” in step (a), and the oligo dT allows “hybridizing” in step (a); 
followed by a “reverse transcription reaction 335” to extend the oligo dT sequence and generate a first cDNA strand “340” by primer extension using the mRNA as the template (see e.g. FIG 3, upper half; and pg 25, ¶0186), which corresponds to step (b) in Claim 1 and to Claim 10 because Fu et al. teach use of their method with “at least 90% of the mRNAs in the single cell” (see e.g. pg 2, ¶0007), where “at least 5% of the mRNA targets are amplified” (see e.g. pg 5, ¶0012); and 
using a “second strand synthesis primer 345 [that] can comprise a random multimer sequence 350 [and] can comprise a second universal label 355” to hybridize to and use the first cDNA strand as template to generate a “double-stranded labelled cDNA 360” molecule (see e.g. FIG 3, first sheet, lower half; and pg 25, ¶0186 and ¶0189), which corresponds to step (c) in Claim 1 and to Claim 14 because the first cDNA strands correspond to “first strand barcoded polynucleotides” in Claim 1.   
The above is followed by:
hybridizing the first cDNA strand with “a degenerate primer 365”, which includes “a third universal label (U2)” for random priming to produce a second cDNA strand 375 that contains the “U2” label (see e.g. FIG 3, second sheet; and pg 25, ¶0186 and ¶0189) to produce a single stranded molecule with a single-stranded “U2” label at the 5’ end and U1 at the 3’ end; 
followed by amplifying the primer extension products (e.g. cDNA with strand 375) using a primer that hybridizes to “U1” (see e.g. FIG 3, third sheet, top; and pg 25, ¶0186 and ¶0189), where the (first instances of) hybridization with, and extension of, the primer that hybridizes to “U1” produces a double-stranded molecule (containing sequences from the mRNA) with a double-stranded “U2” label at one end, which corresponds to step (d) in Claim 1 because the double-stranded “U2” label corresponds to the “adaptor” and “second universal sequence” and the produced double-stranded molecule corresponds to “the plurality of double-stranded barcoded polynucleotides”.  The initial double-stranded molecule produced by the above is illustrated by the following double-stranded Structure I: 

    PNG
    media_image2.png
    61
    216
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    56
    195
    media_image3.png
    Greyscale

[AltContent: textbox (AAAA)]
    PNG
    media_image4.png
    51
    218
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    45
    180
    media_image5.png
    Greyscale


The double-stranded molecule depicted as Structure I above can also be viewed (after rotation by 180 degrees) in the following orientation (where the double-stranded “U2” label is at the 3’ end of the double-stranded molecule and “U1’” and “U2’” are the complements of “U1” and “U2”, respectively): 
[AltContent: arrow]          U1’							        U2’

    PNG
    media_image6.png
    96
    469
    media_image6.png
    Greyscale
   5’


The strand extension to produce the molecule depicted as Structure I added “the sequence of [a double-stranded] adaptor to the plurality of double-stranded barcoded polynucleotides” as required by step (d) of Claim 1 (and the instant specification expressly discloses “[a]daptors maybe double-stranded” (see e.g. pg 85, ¶0240).  The above also demonstrates how the double-stranded U2 label is added to the 3’ end of the double-stranded molecule as required by step (d) of Claim 1 and as presented in Claim 13, and where the addition of U2 is by strand extension, as presented in Claim 16.  
Regarding Claim 12, the U2’ sequence is complementary to the “U2” sequence used in a primer to synthesize the upper strand in Structure I above, and so it is a single-stranded polynucleotide of Claim 12 that is added with the generation of the lower strand of Structure I above (and upper strand in the rotated view).  This complementary sequence is indicated by the arrow in the upper right portion of the rotated view of Structure I.  
Fu et al. further teaches that the molecule illustrated above is further amplified using primers that hybridize to U2’ and to U1 (see e.g. FIG 3, third sheet; and pg 25, ¶0186 and ¶0189), which corresponds to step (e)(e1) in Claim 1 and to Claim 14.  
Fu et al. also teach that the 375 product cDNA “can be amplified with sequencing library amplification primers” (see e.g. pg 25, ¶0186, and FIG 3, third sheet, left portion, 5’ ends of primers depicted with slanted lines), which corresponds to adding sequencing primers, adaptors, and/or sequences (see e.g. FIG 3, third sheet, left portion, bottom).  They also teach “[s]equencing library amplification primers can refer to primers used for addition of sequences that can be used in sequencing reactions” (see e.g. pg 33, ¶0258), such as Illumina sequencing primer sequences on page 32, ¶0251.
Fu et al. further teach that “[a]ny amplification scheme can be used in the[ir] methods” and that a “second round of PCR can amplify the first PCR products using a nested gene specific primer flanked by Illumina sequencing primer 2 sequence, and a primer against the universal Illumina sequencing primer 1 sequence” (see e.g. pg 32, ¶0251), which corresponds to step (e)(e2) of Claim 1 because the “second round of PCR” would generate “a second plurality of barcoded amplicons comprising sequences of the two or more of the plurality of nucleic acid targets [and] the first universal sequence” or “sequences of the two or more of the plurality of nucleic acid targets [and] the second universal sequence” as present in part (e2) given the use of “and/or”.  
The above also corresponds to Claim 2, because the “second round of PCR” would have repeating cycles of primer extension, as presented in Claim 2.
Regarding Claim 3, Fu et al. further teach a “third round of PCR [that] adds P5 and P7 and sample index” (see pg 32, ¶0251).  
And regarding Claim 9, and further to the description of Figure 3, on pg 25, ¶0186, Fu et al. teach that their reaction products “can be sequenced and subject to downstream methods of the[ir] disclosure”.  
In light of the foregoing, Fu et al. anticipate Claims 1-3, 9-10, 12-14, and 16-18.  

Response to Applicant Arguments
Applicant’s arguments in the 12/23 Reply (see pgs 8-9) regarding the above rejection have been fully considered with the totality of the record.  They are not persuasive. 
On page 9, Applicant argues that amended Claim 1, step (d), recites “the adaptor is added to 3' end of the plurality of double-stranded barcoded polynucleotides”, which is not taught or suggested.  
This argument is not persuasive because a double-stranded polynucleotide has 5’ and 3’ ends on each of the two strands thereof, and so a first end of a double-stranded molecule can be identified as the 5’ end, while the other is the 3’ end, or the first end is identified as the 3’ end, while the other is the 5’ end.  This is demonstrated by rotation of Structure I to show how a first end (with a double-stranded U2 sequence) considered as a 5’ end can be alternatively considered as a 3’ end. 
The above is also consistent with the above rejection in the previous Office Action, where rotation of the same Structure I would have shown how U2 is added to the 3’ end.  
In light of the above, the argument is not persuasive, and the rejection is maintained.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of claim amendments, the previous rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Fu et al. (as cited above) has been withdrawn.  .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (as cited above) and applied against Claims 1-3, 8-10, 12-14 and 16-18 as explained above.
This rejection has been previously presented with respect to Claims 4-5, 13 and 15.  
The teachings of Fu et al. based on their Figure 3 and related text have been described above.  
Their teachings through the use of a “second strand synthesis primer 345 [that] can comprise a random multimer sequence 350 [and] can comprise a second universal label 355” to hybridize to and use the first cDNA strand as template to generate a “double-stranded labelled cDNA 360” molecule (see e.g. FIG 3, first sheet, lower half; and pg 25, ¶0186 and ¶0189), which corresponds to step (c) in Claim 1 because the first cDNA strands correspond to “first strand barcoded polynucleotides” in Claim 1, are re-emphasized.  
Regarding Claim 15, Fu et al. teach a double-stranded cDNA target molecule 1558 (see Fig. 15, 1st sheet, bottom) produced by a 
“second strand synthesis 1557 thereby generating a double-stranded labeled cDNA molecule 1558. Second strand synthesis can be performed by contacting the labelled cDNA molecule-mRNA hybrid with a nicking enzyme (e.g., RNaseH) that can nick the mRNA hybridized to the labelled cDNA molecule 1556, thereby generating nicked mRNA. The nicked mRNA can be used as a primer and extended using a polymerase (e.g., DNA Pol I), thereby incorporating the sequence of the first strand. The polymerase can comprise 5′-3′ exonuclease activity. The polymerase can degrade the downstream mRNA nicks that serve as the primers for the second strand synthesis. A ligase can be used to ligate the extended sequences together, thereby generating a second strand (e.g., double-stranded labeled cDNA molecule 1558)” (see pg 29, ¶0222). 

Double-stranded molecule 1558 is analogous to molecule 360 in Figure 3 except for the presence of double-stranded “U1” label sequences on both ends of 360, where 1558 only has analogous label sequence 1530 and its complement 1531 on one end.  
Fu et al. further teach the ligation of “an adaptor 1560” to the ends of 1558 (see Fig. 15, 2nd sheet, top; and pgs 28-29, ¶0219 to ¶0224, esp. ¶0223).  They further teach “[t]he adaptor 1560 can be double-stranded” and “can comprise a second universal primer sequence 1561” (see ¶0223) for hybridizing to “one or more WTA amplification primers 1565” to produce the amplified 1575 product (see Fig. 15, 2nd sheet, and ¶0224).  The adaptor 1560 ligated to the end without 1530 and 1531 is analogous to the U2 containing segment added in Figure 3 (see 2nd sheet).  
Regarding Claims 4-5, Fu et al. also teach the amplified, barcoded and adaptor containing product 1575 (see Fig. 15, 2nd sheet, bottom) “can be subjected to downstream methods of the disclosure such as random priming” (see pg 29, ¶0224).  Additionally regarding Claim 5, the random priming can comprise use of a primer oligonucleotide with a “third universal label” that “can comprise a sequencing primer binding site” (see e.g. pg 33, ¶¶0255-0256).  
Additionally, Fu et al. teach that with respect to their described embodiments, “[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention. It should be understood that various alternatives to the embodiments of the invention described herein can be employed in practicing the invention” (see pg 41, ¶0321) and that “one or more elements used in an embodiment can interchangeably be used in another embodiment unless such a replacement is not technically feasible” (see pg 49, ¶0388).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. as described in Figure 3 to (A) by substituting use of the U2 containing oligonucleotide 365 as a primer for strand synthesis, with ligation of a double-stranded adaptor with a universal primer sequence like that of 1561 (and with inclusion of U2 sequences) to the double stranded (ds) cDNA molecule analogous to 1558 in a manner as depicted in Figure 15, followed by (B) amplification with “one or more WTA amplification primers”, and then a “downstream method” with random priming using a primer comprising “a sequencing primer” (all as taught by Fu et al.), with the reasonable expectation of successfully adding the universal primer sequence to the end of the ds cDNA molecule analogous to 1558 without loss of target sequences due to priming from an internal portion of the target sequence without surprising or unexpected results.  
An additional rationale for the modification and expansion is provided by the skilled artisan’s recognition of the change as simple combining of known elements according to known methods to yield predictable results as taught by Fu et al. (see ¶¶0321 and 0388 as described above).    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (as cited above) and applied against Claims 1-3, 8-10, 12-14 and 16-18 as explained above, in view of Gallagher et al. (US 2009/0311694 A1, as previously cited).  
This rejection has been previously presented.
As an initial matter, it is noted that both documents relate to the amplification and analysis of mRNAs.
The teachings of Fu et al. have been described above.  Their teachings that a “second round of PCR can amplify the first PCR products using a nested gene specific primer flanked by Illumina sequencing primer 2 sequence, and a primer against the universal Illumina sequencing primer 1 sequence” (emphasis added; see e.g. pg 32, ¶0251) are re-emphasized.  
Fu et al. do not teach their “second round of PCR” as producing (second) amplicons that “correspond to at most [ ] 20%, of the mRNAs of a single cell” as present in Claim 11.  
Gallagher et al. teach that the human IL-23R (IL-23 receptor) gene is composed of at least 12 exons while the mRNA of IL-23R comprises 11 exons (NM 144701) and low levels of IL-23R expression have been detected on monocytes, macrophages and dendritic cells (emphasis added; see e.g. pg 1, ¶0008).  They further teach multiple splice variants of human IL-23 receptor (IL-23R) mRNA and detecting those mRNAs (see e.g. Examples 1-10 on pgs 8-14, ¶0092 to ¶0184), including by use of “nested PCR” (see e.g. pg 3, ¶0025; and pg 10, ¶0124).  
More generally, they teach a method of quantifying an IL-23R mRNA variant in a biological sample, said method comprising the steps of:  (a) isolating a mRNA from a biological sample: (b) preparing a cDNA from said isolated mRNA; (c) amplifying a portion of said cDNA corresponding to exon 9 (see e.g. pg 27, claims 3-8) and a method of predicting an increased risk of inflammatory bowel disease such as ulcerative colitis or Crohn’s disease in a human subject, said method comprising the steps of:  a) obtaining a biological sample from a human subject; b) performing a quantitative PCR using a set of primer, said set contains a forward primer having a nucleotide sequence set forth in SEQ ID NO: 31 and a reverse primer having a nucleotide sequence set forth in SEQ ID NO:32; and c) predicting an increased risk of inflammatory bowel disease if the result of said PCR reveals a decrease in 9 isoform of IL-23R (see e.g. pg 27, claims 9-12).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. (as explained above) by expanding the method to include detection of IL-23R mRNAs by using Gallagher et al.’s IL-23R gene specific sequences in nested gene specific primer(s) as part of their “second round of PCR”, with the reasonable expectation of successfully expanding the usefulness of the Fu et al. method to detect IL-23R mRNA splice variants and their expression to predict risk of inflammatory bowel disease (as taught by Gallagher et al.) without surprising or unexpected results.  
An additional rationale for the modification and expansion is provided by the skilled artisan’s recognition of the change as simple substitution of one known element (i.e. IL-23R gene specific sequences) for another (the generic gene specific sequences of Fu et al.).  
It is noted that the instant rejection is directed, at least initially, to the “at most 20%, of the mRNAs of a single cell” limitation in Claim 11, which corresponds to “at most” 1 in 5 of mRNAs in a cell, which appears to be met by Gallagher et al.’s teachings of “low levels” of IL-23R expression in certain cells and because the Office does not have facilities for examining and comparing the claimed limitations with the teachings of Gallagher et al.  Thus the burden is on applicant to show a novel or unobvious difference between the claim and the teachings of the prior art (i.e., that the “low level” expression of Gallagher et al. is not within the scope of Claim 11).   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

Response to Applicant Arguments
Applicant’s arguments in the 12/23 Reply (see pgs 9-10) regarding the above rejections have been fully considered with the totality of the record.  They are not persuasive. 
Regarding both rejections above, Applicant repeats the argument against the anticipation rejection above (i.e. that Fu et al. do not teach all features of amended Claim 1).  This is not persuasive for the reasons explained above.  
In light of the foregoing, the rejections are maintained.  

Double Patenting – Withdrawn and New
In light of its cancellation, the previous provisional rejection of Claim 8 on the ground of nonstatutory double patenting as being unpatentable over claim 1 (filed 11/17/2019) in copending Application No. 16/677,012 has been withdrawn.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9-10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (filed 3 Jan 2022) in copending Application No. 16/677,012 (hereafter the ‘012 application) in view of Fu et al. (as cited above). 
This rejection is necessitated by amendment and based on E. Shum as an inventor in both applications.  . 
The similarities and differences between instant Claim 1 and copending claim 1 are shown in the following table (with underlining to emphasis similarities):  
Row
Instant Claim 1

Comparison
Copending claim 1 of the ‘012 application
1
A method of labeling nucleic acid targets, the method comprising:
Patentably indistinct wording.

A method of labeling nucleic acid targets in a sample, the method comprising:

2
(a) hybridizing a plurality of nucleic acid targets with 

a plurality of oligonucleotides 


each comprising a first universal sequence and a barcode sequence, 
wherein the plurality of nucleic acid targets comprises two or more nucleic acid targets;

Patentably indistinct wording because “target-binding region” in “oligonucleotide barcodes” of copending claim 1 is within the scope of step (a) in instant Claim 1 as provided by the instant specification at pg 35, ¶0115:  
“the plurality of oligonucleotides can comprise a barcode sequence [ ] and a target-binding region” (emphasis added).  
See also ¶¶0059, 0065, 0067, 0086, and 0108.  

(The “barcode sequence” in instant Claim 1 corresponds to “molecular label” in copending claim 1.)
contacting copies of a nucleic acid target with 

a plurality of oligonucleotide barcodes, wherein 

each oligonucleotide barcode comprises a first universal sequence, a molecular label, and 

a target-binding region capable of hybridizing to the copies of the nucleic acid target;

3
(b) extending the plurality of oligonucleotides hybridized to the plurality of nucleic acid targets to generate a plurality of first strand barcoded polynucleotides;

Patentably indistinct wording.

extending the plurality of oligonucleotide barcodes hybridized to the copies of the nucleic acid target to generate a plurality of first strand barcoded polynucleotides; 

4
(c) synthesizing a plurality of second strand barcoded polynucleotides using the plurality of first strand barcoded polynucleotides as templates to generate a plurality of double-stranded barcoded polynucleotides; 


Patentably indistinct wording because “random primers…” in strand extension of copending claim 1 is within the scope of step (c) in instant Claim 1 as provided by the instant specification at pg 83, ¶0235 regarding second strand synthesis with “template switching” with a “random primer”.  
See also pgs 5-6, 0013-0014, and pg 12, ¶0038-0039; and Fig. 9.


contacting random primers with the plurality of first strand barcoded polynucleotides, wherein each of the random primers comprises a second universal sequence, or a complement thereof; 

extending the random primers hybridized to the plurality of first strand barcoded polynucleotides to generate a plurality of extension products. 

5
(d) adding the sequence of an adaptor to the plurality of double-stranded barcoded polynucleotides, wherein the adaptor comprises a second universal sequence, 
wherein the sequence of the adaptor is added to 3’ end of the plurality of double-stranded barcoded polynucleotides; and 

Step (d) in instant Claim 1 is not present in copending claim 1.  

This difference is addressed with Fu et al. below.



6
(e) amplifying the plurality of double-stranded barcoded polynucleotides using:  

(e1) primers capable of hybridizing to the first universal sequence and the second universal sequence, 




thereby generating a first plurality of barcoded amplicons comprising sequences of the nucleic acid targets, the first universal sequence and the second universal sequence, and

Patentably indistinct wording between step (e)(e1) in instant Claim 1 and “amplifying” step in copending claim 1.

amplifying the plurality of extension products using


primers capable of hybridizing to the first universal sequence or complements thereof, and primers capable of hybridizing to the second universal sequence or complements thereof, thereby generating a first plurality of barcoded amplicons; and

7
(e2) primers capable of hybridizing to two or more of the plurality of nucleic acid targets and a primer capable of amplifying the first universal sequence, thereby generating a second plurality of barcoded amplicons comprising sequences of the two or more of the plurality of nucleic acid targets and the first universal sequence.

Patentably indistinct wording between step (e)(e2) in instant Claim 1 and “amplifying” step in copending claim 1 except that 

step (e)(e2) uses “a primer capable of amplifying the first universal sequence” while copending claim 1 uses “primers capable of hybridizing to the first universal sequence”.  

This difference is addressed with Fu et al. below, which renders obvious a switch from the “hybridizing” primer of copending claim 1 to the “amplifying” primer of instant Claim 1.

synthesizing a plurality of target-specific barcoded amplicons using the plurality of first strand barcoded polynucleotides as templates, wherein synthesizing a plurality of target-specific barcoded amplicons comprises PCR amplification using primers capable of hybridizing to the first universal sequence, or a complement thereof, and a target-specific primer.




As shown by the above comparison, steps (d) and (e)(e2) in instant Claim 1 differ from copending claim 1 (see Rows 5 and 7).  Additionally, copending claim 1 does not teach the features of instant Claims 2-5, 9-10 and 12-16.  
Step (d) of instant Claim 1, as well as the additional features of instant Claims 2-5, 9-10 and 12-16, are taught by Fu et al. as explained in the anticipation rejection above and in the first obviousness rejection above.  
Similarly, primers “capable of amplifying the first universal sequence” in instant Claim 1 are taught by Fu et al. (see the anticipation rejection above).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 to include the features of step (d), and to include use primers that amplify the first universal sequence, of instant Claim 1, and the features of Claims 2-5, 9-10 and 12-16, as taught and rendered obvious by Fu et al. (as explained above) with the reasonable expectation of successfully expanding the method of copending claim 1 to have the benefits of instant Claims 1-5, 9-10 and 12-16 without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 8-10, 12-14 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (filed 10/28/2020) in copending Application No. 15/134,967 (hereafter the ‘967 application, published as Fu et al. as cited above) because copending claim 1 anticipates instant Claims 1-3, 8-10, 12-14 and 16.  
This rejection is necessitated by amendment and based on  C. Fan as an inventor in both applications.  . 
The similarities and differences between instant Claim 1 and copending claim 1 are shown in the following table (with underlining to emphasis similarities):  

Row
Instant Claim 1

Comparison
Copending claim 1 of the ‘967 application
1
A method of labeling nucleic acid targets, comprising:
Patentably indistinct wording.

A method for labeling a plurality of nucleic acid targets from a sample, comprising:

2
(a) hybridizing a plurality of nucleic acid targets with 


a plurality of oligonucleotides 

each comprising a first universal sequence and a barcode sequence,
wherein the plurality of nucleic acid targets comprises two or more nucleic acid targets;

Patentably indistinct wording because presence of “a barcode sequence” in instant Claim 15 is within scope of copending claim 1 as shown in copending claims 2 and 3.

(And the “oligonucleotides” in instant Claim 15 correspond to “label nucleic acids” in copending claim 1.)

hybridizing the plurality of nucleic acid targets from the sample with 

a plurality of label nucleic acids 

each comprising a first universal label

3
(b) extending the plurality of oligonucleotides hybridized to the plurality of nucleic acid targets 

to generate a plurality of first strand barcoded polynucleotides;

Patentably indistinct wording.

extending the plurality of label nucleic acids 



to generate a plurality of first strand polynucleotides; 

4
(c) synthesizing a plurality of second strand barcoded polynucleotides using 

the plurality of first strand barcoded polynucleotides as templates 

to generate a plurality of double-stranded barcoded polynucleotides; 

Patentably indistinct wording.

synthesizing a plurality of second strand polynucleotides using 

the plurality of first strand polynucleotides as templates 

to generate a plurality of double-stranded polynucleotides; 

5
(d) adding the sequence of an adaptor to the plurality of double-stranded barcoded polynucleotides, 

wherein the adaptor comprises a second universal sequence,
wherein the sequence of the adaptor is added to 3’ end of the plurality of double-stranded barcoded polynucleotides; and 
 
Patentably indistinct wording.

ligating an adaptor to the plurality of double-stranded polynucleotides, 

wherein said adaptor comprises a second universal label; and
6
(e) amplifying the plurality of double-stranded barcoded polynucleotides using:  

(e1) primers capable of hybridizing to the first universal sequence and the second universal sequence, 

thereby generating a first plurality of barcoded amplicons comprising sequences of the nucleic acid targets, the first universal sequence and the second universal sequence, and 

(e2) primers capable of hybridizing to two or more of the plurality of nucleic acid targets and a primer capable of amplifying the first universal sequence, thereby generating a second plurality of barcoded amplicons comprising sequences of the two or more of the plurality of nucleic acid targets, the first universal sequence and the second universal sequence.


Patentably indistinct wording except for step (e2).

This difference is addressed below.
























amplifying the plurality of double-stranded polynucleotides using 



the first universal label and the second universal label as primer sequences, 


thereby generating a plurality of amplicons comprising the plurality of nucleic acid targets.


As shown by the above comparison, instant Claim 1, step (e2), differs from copending claim 1 (see Row 6).  
Step (e2) of instant Claim 1, as well as the features of dependent Claims 2-3, 8-10, 12-14 and 16, are taught by the disclosure of the ‘967 application (i.e. Fu et al. as cited above) as explained in the anticipation rejection above.  
In light of the foregoing, copending claim 1 anticipates instant Claims 2-3, 8-10, 12-14 and 16 and so the claims are unpatentable over each other.  
This is a provisional nonstatutory double patenting rejection.

Response to Applicant Arguments
Applicant’s arguments in the 12/23 Reply (see pg 10) are not persuasive with respect to the above rejections because they are not substantive in nature.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635